DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, the limitation “the image sensor being adapted to obtain an image data attributed to the upright wall and having a marking information” is unclear the relation between the upright wall and marking information.  “the image sensor being adapted to obtain an image data attributed to the upright wall and a pattern marked thereon 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moritani (US 20090025466; Moritani) in view of Wahren (US 20190054587; Wahren).

Regarding claim 1, Moritani discloses, in figures 1, 3-4 and 14-15, an automatic mounting and demounting device (not enumerated, see figure 1) for a motor testing platform (not enumerated, see figure 1), adapted to enable a control host ((200) ¶ 0092, “host computer”) to control automatic mounting and demounting (ABSTRACT, examiner notes Moritani automatically carries in, fixes, unfixes and carries out an engine to be tested from a test position) between an axle (¶ 0048, “crank shaft”) of a motor (E) under test and an axle (61) of a testing apparatus (50), comprising: a mobile platform (30) coupled to the control host (see previous comment) and comprising a multi-axis motion unit (L, 31, 32, 33) and a carrier (P) disposed on the multi-axis motion unit (see previous comment) and adapted to fix the motor (E) under test in place (ABSTRACT, examiner notes Moritani fixes and couples the engine to the test 
Moritani fails to explicitly disclose a position sensing member coupled to the control unit.
Wahren teaches, in figures 1 and 3, a positional information sensing member ((PD), ¶ 0152, examiner notes Wahren’s detector may be “any known detection mechanism, such as using a weight sensor, a light beam, a mechanical switch or a camera”) coupled to the control host (121), disposed opposite the carrier (WPC), and adapted to generate positional information (¶ 0099, Wahren detects the “arrival of a work piece carrier to the operation station”) through an upright wall of the carrier disposed at a standard position (¶ 0152, the examiner construes Wahren’s light beam as detecting an edge or sidewall of a work piece carrier).


Regarding claim 2, Moritani and Wahren’s disclose, in Moritani’s figures 1, 3-4, 6-8 and 14-15, a first connection unit (Moritani (41)) disposed at an axial end portion (see Moritani’s figure 6) of the motor (Moritani (E)) under test and a flexible coupling (Moritani (60)) disposed at an axial end portion (see Moritani’s figure 7) of the testing apparatus (Moritani (50)), the flexible coupling (Moritani (60)) further comprising a second connection unit (Moritani (62)), wherein the first connection unit (Moritani (41)) and the second connection unit (Moritani (62)) are connected upon alignment of the axle (Moritani, ¶ 0048, “crank shaft”) of the motor (Moritani (E)) under test and the axle (Moritani (61)) of the testing apparatus (Moritani (50)).

Regarding claim 6, Moritani and Wahren disclose the positional information sensing member ((PD), ¶ 0152, examiner notes Wahren’s detector may be “any known detection mechanism, such as using a weight sensor, a light beam, a mechanical switch or a camera”) comprises an image sensor (see previous comment) coupled to the control host (Wahren (121)) and generates positional information (Wahren’s detector determines the physical position of work piece carriers).
Moritani and Wahren fail to explicitly disclose the image sensor is disposed above the mobile platform and axial end portion of the testing apparatus.

However, the examiner takes official notice that using an image sensor above a mobile platform to identify positions of target parts as demonstrated by Ooba (US 20190321967) in ¶ 0035 is well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known scheme of positioning a camera above a conveyor system to determine the condition of Moritani and Wahren’s drive shaft connection. Doing so would provide a predictable position location function.

Regarding claim 10, at the onset, the Examiner notes that the claimed system is being considered as an apparatus statutory class of invention. Moritani discloses, in figures 1, 3-4 and 14-15, an automatic mounting and demounting system (not enumerated, see figure 1) for a motor testing platform (not enumerated, see figure 1), comprising: a testing apparatus (50) comprising an axial end portion (see figure 7) adapted to be connected to an axle (¶ 0048, “crank shaft”) of a motor (E) under test; a mobile platform (30) comprising a multi-axis motion unit (L, 31, 32, 33) and a carrier (P) disposed on the multi-axis motion unit (L, 31, 32, 33) and adapted to fix the motor (E) under test in place (ABSTRACT, examiner notes Moritani fixes and couples the engine to the test equipment); a positional information sensing member (¶ 0053, “stopper”) 
Moritani fails to explicitly disclose a position sensing member adapted to generate positional information through an upright wall of the carrier and coupled to the control unit.
Wahren teaches, in figures 1 and 3,  a positional information sensing system ((PD), ¶ 0152, examiner notes Wahren’s detector may be “any known detection mechanism, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wahren’s scheme of determining an arrival of a work piece carrier using a position detector coupled to a conveyor controller to teach Moritani to use an electronic detection mechanism as part of the conveying system to control pallet movement. Doing so reduces the need for system rebalancing due to system drift over time.

Regarding claim 11, Moritani and Wahren’s disclose, in Moritani’s figures 1, 3-4, 6-8 and 14-15, the testing apparatus (Moritani (50)) further comprises a dynamometer motor (Moritani (50)), a torsiometer (Moritani (68)) and a flexible coupling (Moritani (60)), wherein the torsiometer (Moritani (68)) and the flexible coupling (Moritani (60)) are disposed on the axial end portion (Moritani (61)) of the testing apparatus (Moritani (50)), the flexible coupling (Moritani (60)) having a second connection unit (Moritani (62)) adapted to be connected to a first connection unit (Moritani (41)) disposed at the axial end portion (see Moritani’s figure 6) of the motor under test (Moritani (E)), wherein the first connection unit (Moritani (62)) and the second connection unit (Moritani (62)) are connected upon alignment of the axle (Moritani, ¶ 0048, “crank shaft”) of the motor (Moritani (E)) under test and the axle (Moritani (61))  of the testing apparatus (Moritani (50)).

Moritani and Wahren fail to explicitly disclose the image sensor is disposed above the mobile platform and axial end portion of the testing apparatus.
Examiner notes that the limitation: “to capture images of an axial alignment connection zone between the motor under test and the testing apparatus and thereby generate the positional information” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
However, the examiner takes official notice that using an image sensor above a mobile platform to identify positions of target parts as demonstrated by Ooba (US 20190321967) in ¶ 0035 is well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known scheme of positioning a camera above a conveyor system to determine the condition of Moritani and Wahren’s drive shaft connection. Doing so would provide a predictable position location function.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moritani (US 20090025466; “Moritani”) and Wahren (US 20190054587; “Wahren”), as applied to claim 2 and claim 11 respectively, further in view of Sakai (US 20130081919; “Sakai”).

Regarding claim 3, Moritani and Wahren fail to disclose connect units with dentate portions.
Sakai teaches, in figure 15, the first connection unit (104) has a plurality of first dentate portions arranged therearound and protruding outward radially (see figure 15, ¶ 0002, Sakai’s drive shaft is a male spline shaft), and the second connection unit (107) has a through hole (see figure 15), wherein a plurality of second dentate portions are disposed on an inner wall of the through hole and protruding radially (see figure 15, ¶ 0002, Sakai’s drive shaft is connected to a female spline shaft) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sakai’s scheme of splining connections of a drive shaft into Moritani and Wahren’s test equipment since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of connecting drive shafts.

Regarding claim 12, Moritani and Wahren fail to disclose the controller causes either the axle of the motor under test or the axle of the test device to rotate.
Sakai teaches, in figure 7 and 15, during an automatic alignment and connection process (see figure 7), the control host causes the axle of the motor under test or the axle of the testing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sakai’s scheme of rotating splined connections of a drive shaft into Moritani and Wahren’s test equipment to align and facilitate connection since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of connecting splined drive shafts.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7 - 9 and 13 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Regarding claim 7, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 7 including the multi-axis motion unit comprises: a first axis rail member; a first axis motion unit disposed on the first axis rail member, wherein two mounting walls are erected on two sides of the first axis motion unit, respectively; a second axis rail member disposed at each said mounting wall; a second axis 
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 13, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 10 and 13 the positional information sensing member comprises a first image sensor and a distance sensor which are disposed on a side of the testing apparatus, the first image sensor obtaining first image data of the upright wall, and the distance sensor obtaining first distance data pertaining to a distance between the distance sensor and the upright wall. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
The dependent claims would be allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Ooba (US 20190321967) teaches positioning a camera above a conveyor system to locate the position of parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856